Citation Nr: 1311709	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In this decision, the RO determined that new and material evidence had not been received sufficient to reopen the claim of service connection for PTSD.  The Veteran received notice of this decision in October 2009.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, in her April 1994 claim, the Veteran sought entitlement to service connection for a "mental illness" which included bipolar behavior, memory loss and flashbacks.  In the July 1994 rating decision, the RO denied the Veteran's claim for service connection for bipolar disorder.  The Veteran thereafter filed a separate claim for service connection for PTSD.  In addition to this claim, the Veteran filed a petition to reopen her claim for service connection for bipolar disorder, which was denied again in the January 2001 rating decision.  The Veteran did not appeal the denial.  Indeed, the medical evidence in this case shows diagnoses of not only PTSD and bipolar disorder, but also provides a diagnosis of borderline personality disorder.  

While the Veteran has only perfected an appeal as to her claim of service connection for PTSD, in light of the medical evidence of record which demonstrates that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including PTSD and bipolar disorder, the Board finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  See Clemons, supra.  

During the current appeal, and specifically in December 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for an acquired psychiatric disorder, to include PTSD, however, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  






FINDINGS OF FACT

1.  An unappealed March 2008 rating decision denied service connection for PTSD on the basis that the objective evidence did not show a verifiable stressful experience during the Veteran's period of active service, nor did the evidence reflect a confirmed diagnosis of PTSD that was related to her in-service stressors.  

2.  The evidence received since the March 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  

2.  The evidence received subsequent to the March 2008 rating decision is new and material, and the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for an acquired psychiatric disorder.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to her because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


II.  Claim to Reopen

The Veteran contends that she was sexually assaulted and physically beaten on several occasions during her period of service.  According to the Veteran, her psychiatric problems first arose in service and are related to these in-service traumatic incidents.  Service connection for PTSD was first denied by the RO in a November 1996 rating decision.  The Veteran filed her most recent application to reopen her claim for service connection for PTSD in June 2007.  In a March 2008 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim, finding that she had not submitted new and material evidence.  The Veteran was notified of this decision and of her appellate rights; however, she did not submit a notice of disagreement for this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the March 2008 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As previously noted, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was last previously considered and denied in the March 2008 rating action.  Specifically, at that time, the Board concluded that the evidence did not show supportive evidence of an in-service stressor that was related to the Veteran's PTSD.  As the previous denial of service connection was premised on finding that there was insufficient evidence of a confirmed in-service stressor, and no evidence of a relationship between the Veteran's PTSD and her reported in-service stressors, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to provide credible evidence of the Veteran's in-service stressor and/or an etiological connection between the Veteran's acquired psychiatric disorder and her reported in-service stressors.  

The evidence associated with the Veteran's claims file at the time of the March 2008 rating decision includes, but is not limited to, the Veteran's DD 214 Form; her service treatment records; VA inpatient hospitalization records issued from the Boston VA Medical Center (VAMC), and dated from August 1993 to September 1993; the March 1994 VA Discharge Summary report; a November 1995 VA psychiatric examination report; VA outpatient records dated from October 1995 to May 1996 and from July 1999 to May 2000; a July 1999 inpatient intake evaluation; a copy of the February 1979 Inpatient intake note; an October 2000 letter issued by the Veteran's clinical social worker; VA outpatient records dated from August 2004 to February 2005; and VA inpatient hospitalization records dated from March 2007 to May 2007.  

The evidence associated with the claims file subsequent to the March 2008 rating action decision includes, but is not limited to, the Veteran's VA inpatient records dated from April 2009 to May 2009; the January 2011 VA psychiatric examination report; the December 2011 videoconference hearing transcript; and the Veteran's own lay assertions.

At the January 2011 VA examination, the Veteran provided her medical and military history, and reported that she had been sexually assaulted several times during her period of service.  According to the Veteran, the first incident resulted in a non-judicial disciplinary hearing in which both she and her assailant were charged with fighting.  The second incident, as explained by the Veteran, occurred after someone put something in her drink.  The Veteran stated that she began drinking and acting erratic after these incidents and was discharged from service for medical reasons.  Based on his review of the claims file, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran's stressors were based on her military sexual trauma.  He (the examiner) diagnosed the Veteran with PTSD and determined that the primary stressor related to the Veteran's PTSD was her military sexual trauma.  The examiner also diagnosed the Veteran with bipolar disorder, and determined that while "some" of this disorder may be attributed to her military history, the Veteran's family history may have also put her at risk for developing bipolar disorder.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2008 rating decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that the January 2011 VA examination report addresses the possibility of an etiological relationship between the Veteran's reported in-service stressors and her acquired psychiatric disorder, to include her PTSD.  As this evidence relates to an unestablished fact necessary to substantiate the claim, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, this portion of the Veteran's appeal is granted.  


REMAND

As previously noted above, the Veteran claims that she was assaulted, both physically and sexually, by several sailors during her period of active service.  She further contends that her psychiatric problems first began to manifest in service as a result of these traumatic encounters.  In a June 2007 statement, the Veteran described the circumstances surrounding her in-service assaults, and provided the name and description of one of her assailants.  At the December 2011 hearing, the Veteran testified that she was stationed at a training school in Florida when these incidents occurred.  See December 2011 Hearing Transcript (T.), p. 9.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A review of the service treatment records reflects that the Veteran was seen at sick call for complaints of anxiety in July 1976.  It was noted that the Veteran had a previous history of engaging in a fight with a sailor, and now felt that people were against her because she started the fight.  The treatment provider observed no evidence of psychosis or severe neuroses and assessed the Veteran with situational anxiety reaction.  The remainder of the Veteran's service treatment records is clear for any treatment for behavioral or psychiatric problems, as well as a diagnosis of a psychiatric disorder.  At the May 1977 separation examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Based on the evidence of record, it does not appear that an attempt has been made by VA to corroborate the stressor identified by the Veteran.  In this regard, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  

The Board further notes that the Veteran's service personnel records are not associated with the claims file.  These records may provide information concerning the Veteran's military duties, the various units and base camps she was stationed at, and any behavioral or performance issues during her service.  Therefore, the AOJ should attempt to obtain and associate with the Veteran's claims file a complete copy of her service personnel records.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

During the hearing, the Veteran's attorney indicated that he intended to obtain and submit statements from several of the Veteran's siblings describing the Veteran's behavior and level of functioning prior to service, during service, and after her separation from service.  See T., p. 10.  It does not appear that these statements have since been submitted to the record.  Upon remand, the AOJ should contact the Veteran, and provide her with the option to submit supportive evidence, to include statements from her family members who witnessed her psychiatric condition prior to and after service, to help substantiate her claim.  

The Veteran's post-service treatment records reflect diagnoses of PTSD, manic depression, bipolar disorder and borderline personality disorder.  The Veteran was admitted to the Boston State Hospital as early as February 1979, at which time it was noted that she exhibited manic behavior precipitated by a recent visit from her then-boyfriend.  The nurse assessed the Veteran with manic depressive illness, and noted that the Veteran was currently in a manic phase.  Subsequent records reflect that the Veteran was hospitalized on a number of occasions for care and treatment for her bipolar disorder and management of her psychiatric medication.  During a November 1995 clinical visit, the Veteran discussed her military history and "described a traumatic event which happened back [in service] and during which she had tried to drown herself."  The treatment provider noted that the Veteran's history was significant for multiple hospitalizations, and that the Veteran was first placed on lithium sometime from 1977 to 1979.  At the November 1995 VA examination, the Veteran alluded to several "truly devastating events that occurred in the military" but stated that she preferred not to discuss them.  She reported that from 1979 to 1993, she had been hospitalized numerous times for bipolar disorder, and most of the hospitalizations were approximately three weeks long and were precipitated by her noncompliance with her medication.  The Veteran further stated that she did not believe her "manic symptoms" began while she was in the military.  

In a letter dated in October 2000, the Veteran's clinical social worker at the VA, B.S.M., indicated that the Veteran had been regularly seeking treatment at the Women's Stress Disorder Treatment Team since 1996, and had received inpatient treatment at several VA facilities in Massachusetts on an as-needed basis.  She noted that the Veteran had on-going diagnoses of bipolar disorder with psychotic features and PTSD.  According to B.S.M., the Veteran reportedly first began experiencing symptoms of bipolar disorder eight months after joining the Navy, and her symptoms reportedly included hypomania, depression, paranoia, delusions, and hypomanic/psychotic behaviors, such as hiding in a dumpster, driving erratically, and swimming excessive distances.  B.S.M. further noted that the Veteran had a family history of bipolar disorder.  

The remaining post-service treatment records demonstrate that the Veteran was regularly admitted to various VA medical treatment facilities for continual inpatient treatment and supervision of her PTSD and bipolar disorder.  

The Veteran was afforded a VA psychiatric examination in January 2011, at which time she described her medical and military history.  According to the Veteran, she was sexually assaulted several times while serving in the U.S. Navy.  The first instance resulted in a non-judicial punishment, wherein both she and her assailant were charged with fighting.  The Veteran denied seeking medical care after the sexual assaults, or receiving psychiatric treatment during active service.  She acknowledged that she began behaving erratically after these incidents and described instances wherein she would drive recklessly, or run off the base.  According to the Veteran, at one point she "end[ed] up in a dump truck with high heels."  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD and bipolar disorder.  With respect to her bipolar disorder, while the examiner noted that some of this "may be based on [her] repeated episodes of MST (military sexual trauma)," he further noted that bipolar disorder tends to run in families and that the Veteran's mother's history presented a risk factor for the Veteran's subsequent development of the disorder.  

While the January 2011 medical opinion alludes to a possible connection between the Veteran's bipolar disorder and her in-service military trauma, it also presents a possible connection between her family history and the subsequent development of her bipolar disorder.  As such, this particular opinion is too unclear and speculative in nature and cannot be relied upon in arriving at a decision.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  If the examiner is unable to reach a definitive conclusion, then an explanation should be provided as to why nexus opinion cannot be provided based on the evidence of record.  The examiner should also identify what additional evidentiary development might lead to a non-speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  

The Board finds the January 2011 medical opinion concerning the nature and etiology of the Veteran's bipolar disorder to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one).  As it still remains unclear whether the Veteran's bipolar disorder was incurred in, or etiologically related to her military service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and her attorney must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The Veteran should also be invited to submit any pertinent evidence in her possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  Specifically, the Veteran should be informed of the opportunity to obtain and submit statements from her family members if she so desires.  

In addition, the AOJ must send the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2012).  The Veteran must be specifically told of the information or evidence she should submit and of the information or evidence that VA will obtain with respect to her claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than her service records, as defined in 38 C.F.R. § 3.304(f)(5).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)  

2.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (201 File), including basic and extended service personnel records, administrative remarks, evaluations and orders.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

3.  Once these records have been obtained and associated with the claim file, refer the file to the same VA examiner who conducted the January 2011 examination (Dr. J.L.R.), or any other VA examiner if this examiner is unavailable.  The claims file, all relevant medical records on Virtual VA, and a copy of this REMAND must be provided to and reviewed by the VA psychologist.  The examiner should specifically take note of the July 1976 service treatment record; the November 1995 VA examination report; and the October 2000 letter issued by the Veteran's clinical social worker at the VA, B.S.M. 

The VA examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's bipolar disorder had its onset in service or is otherwise causally or etiologically related to active service, including her claimed in-service stressors.  In answering this question, the examiner should address the Veteran's competent assertions that she has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth.  

If the examiner finds that the Veteran's bipolar disorder is not related to her service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until she is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


